Citation Nr: 1819102	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to May 29, 2008, for the grant of service connection for bladder cancer with erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

L.A. (Appellant's fiduciary)



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1943 and from May 1945 to June 1946.  He died in December 2010.  The Appellant died in December 2017.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in December 2010.

2.  In June 2017, the Board ordered that the Appellant be substituted as the claimant.

3.  After the appeal was certified and transferred to the custody of the Board, VA was notified that the Appellant died in December 2017.  

4.  L.A. (Appellant's fiduciary) attempted to be substituted as claimant, and, in March 2018, the RO denied L.A.'s request to be substituted as a claimant; which she has not appealed.


CONCLUSION OF LAW

Due to the deaths of the Veteran and of the Appellant, and with no substituted claimant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, a Veteran's claims do not survive death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Certain eligible people have the right to file a request to be substituted as the claimant for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.  The Appellant was substituted as the claimant in June 2017, but then Board was notified of the Appellant's death in December 2017.  This appeal on the merits has become moot by virtue of the death of the Veteran and the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The Board notes that L.A. claimed the right to be substituted as a claimant, but, unfortunately, this claim was denied by the RO in March 2018; and an appeal of the RO's decision is not contained within the claims file at this time. As such, this appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MATTHEW W. BLACWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


